                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

NIKKI BOLLINGER GRAE, ET AL.,                        )
                                                     )
        Plaintiffs,                                  )
                                                     )
v.                                                   )      Civil No. 3:16-cv-02267
                                                     )      Judge Trauger
CORRECTIONS CORPORATION                              )
OF AMERICA, ET AL.,                                  )
                                                     )
        Defendants.                                  )

                                            ORDER

        It is hereby ORDERED that party-related fact discovery shall remain STAYED until

August 30, 2019 or seven (7) days from the issuance by the Sixth Circuit Court of Appeals of an

order denying the defendants’ Rule 23(f) petition, whichever occurs earlier.

        The parties shall keep the court advised of developments in the Sixth Circuit Court of

Appeals.

        It is so ORDERED.

        ENTER this 26th day of July 2019.


                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge




     Case 3:16-cv-02267 Document 173 Filed 07/26/19 Page 1 of 1 PageID #: 4484
